On December 7, 1973 the court ordered that judgment be entered for plaintiff for $2,387.94, from which $143.35 is to be credited to plaintiff’s Civil Service Retirement Fund account, and the net balance of $2,242.59 to be paid to plaintiff. The court also ordered that defendant expunge from its records the documents relating to plaintiff’s invalid dismissal: (1) issue a Standard Form 50 which will cancel the removal; (2) issue a Standard Form 50 which will show that plaintiff’s excepted appointment terminated effective June 5,1970; and (3) withdraw from plaintiff’s Official Personnel Folder all correspondence, papers, and matters relating to plaintiff’s removal.